Citation Nr: 9919474	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  95-37 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
duodenal ulcer, with esophageal hiatal hernia, currently 
evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The Board remanded this case to the RO 
for additional development in March 1997.  Subsequently, 
having complied with the instructions on remand, the RO 
returned the case to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's postoperative duodenal ulcer, with 
esophageal hiatal hernia, is productive of moderate 
symptomatology, including diarrhea and nausea.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
postoperative duodenal ulcer, with esophageal hiatal hernia, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7308 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran contends that he is entitled to an increased 
evaluation for his duodenal ulcer because he has received 
ongoing medical care and because of increased pain and loss 
of appetite.  The record shows that the RO granted service 
connection for duodenal ulcer with hiatal hernia in November 
1969 and assigned a 10 percent evaluation effective from 
April 1969.  VA medical records dated in May 1969 indicate 
that the veteran's height was 5'11" and his weight was 132 
pounds; his build and state of nutrition were described as 
slender and good.  The rating assigned for postoperative 
duodenal ulcer, with esophageal hiatal hernia, was increased 
to 40 percent effective from May 1973 following a February 
1973 vagotomy and antrectomy with a Billroth II anastomosis.  
Subsequent rating decisions have confirmed and continued the 
40 percent evaluation.

VA outpatient records from February 1995 reflect that the 
veteran complained of abdominal pain.  Upon examination, the 
abdomen was soft, with no tenderness.  Likewise, an 
outpatient visit in April 1998 described the veteran's 
abdomen as soft with normal bowel sounds.  An occupational 
therapy entry from June 1998 noted that the veteran 
complained of stomach pain.

The veteran was afforded a VA examination in February 1998.  
The veteran complained of nausea, vomiting, and diarrhea 
associated with dairy products and fried food.  He reported 
the occurrence of diarrhea four times per week.  The veteran 
denied dysphagia, hematemesis, melena, reflux, regurgitation, 
significant weight loss or gain, or blood in his stool.  Upon 
examination, the veteran was described as thin, well 
developed and well nourished.  There were normal bowel 
sounds, no anemia, and no evidence of active peptic ulcer 
disease.  The examiner believed that the veteran's symptoms 
of nausea and gastroesophageal reflux were as likely as not 
due to his gastric surgery for peptic ulcer disease.  He 
further found that the reported diarrhea and occasional 
diaphoresis were probably due to lactose intolerance and 
dumping syndrome, both of which were as likely as not related 
to the gastric surgery.

VA hospital records from June 1998 indicate that the veteran 
reported seeing blood in his stool and related a history of 
vomiting blood.  He also complained of anorectal pain and 
constipation.  Hemorrhoids were noted on examination, and the 
veteran was given Preparation H and Peri-Colace.  However, 
after beginning medication, he developed diarrhea and had to 
be given other medication.  The discharge diagnoses included 
hemorrhoids and gastroenteritis.  A July 1998 upper 
gastrointestinal series showed esophageal motility and 
peristalsis within normal limits, with no evidence of 
esophageal obstruction.  The stomach had a normal 
postoperative appearance, with no evidence of ulcer or 
gastric outlet obstruction.  Postoperative change from a 
partial gastrectomy was noted and a small sliding reducible 
hiatal hernia was present.  There was no gastrointestinal 
reflux observed.  

The Board observes that in evaluating diseases of the 
digestive system, there are diseases, particularly within the 
abdomen, which, while differing in the site of the pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principal against pyramiding as outlined in 38 
C.F.R. § 4.14.  38 C.F.R. § 4.113 (1998).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114 (1998).

The veteran's postoperative duodenal ulcer, with esophageal 
hiatal hernia, has been awarded a 40 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.114, Diagnostic Code 
7308 (1998).  Under the rating schedule, postoperative 
duodenal ulcer is rated at 40 percent when it is 
characterized as moderate; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  For 
an increased rating to 60 percent, the disability must be 
characterized as severe; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (1998).

In the alternative, the veteran's disability could be 
evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305 
(1998).  For a 60 percent evaluation under this Diagnostic 
Code, the symptoms must be severe; pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.

The Board has also considered the provisions of Diagnostic 
Code 7346 which provide that in the case of a hiatal hernia, 
a 60 percent disability evaluation is warranted where there 
are symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  See 
38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).

Based upon the above findings, the Board concludes that the 
evidence of record fails to establish entitlement to an 
evaluation in excess of 40 percent for postoperative duodenal 
ulcer.  The veteran has claimed that his disability has 
worsened; however, this assertion is not supported by the 
objective medical evidence of record.  Moreover, the 
objective findings of the VA upper gastrointestinal series 
and the most recent VA examination equate with a rating for 
moderate symptomatology.  In particular, there were no 
findings of anemia or weight loss.  The veteran reported 
occasional diarrhea and nausea but denied hematemesis and 
melena.  Moreover, none of the medical evidence indicates 
that the symptomatology associated with the veteran's 
service-connected disability is productive of definite or 
severe impairment of health.  Therefore, as the record does 
not show the severity necessary for the next higher 
evaluation, the veteran's claim must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no showing by the veteran that his 
postoperative duodenal ulcer has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 40 percent for postoperative 
duodenal ulcer, with esophageal hiatal hernia, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

